OFFICE OF THE ATTORNEY GENERAL   OF   TEXAS

                     AUSTIN




Honorable T. Id.
First Amlatsnt
hastIn, Texarn




                         aer8tion8aa opbion
                          g2wt1y 6ppreul8taa.'
Honorable T. 1. Trlmble, page 2


        and thmshea, it Is put in 8 warehouse, either
        at D-be-,   Llverpoo1. Alvin, or Pearlaad, ana
        held until1 the Buyells make their rounds. Hear-
        ly 811 of the 1942 orop Is being held ln the
        Warehouse for better primes.
              “He need this money for our Sohool Budget,
        and I am quite murm there was more than
        ~‘?~~;OWA~~ vorth of z%oe in the Uvip ware-
                    . Hay~I ask that you get a ruling
        IZYSI thmAttorney General, and ii It Is mmmems-
        able, the Board oan so lnmtruot the Ammommor.
                       and with very best vlmhem,kg
        t?7gzrLgou8

             You   for advloe am to who-r
                    ask                    or not the Alaa
Independent Sahool Dimt~lct map legally ammemm for sob01
plwpommm mn ad ralorem tax on rlee mt0na ln vmnho\umm
lwated therein.   Seotlon 19 of the atat         Constitution
adopted in 1879 reads am follovst
              "Fara produotm in the hrnds oi t& pro-
        ducaer, ,and fmily supplies for home aad farm ~~
        use, are exempt tram all taxatloa until other-
        vise aireotea by a tvo-thlrdmvote of all thm
        mambmrm lleot to both ~opmom of the Leglmlature.
         seo. lg. Art. 8, aaopted l3o o tlenfirst ~IOS-
        & r in Be tember, lW9; proola8atlon Omtobmr
        14, 18’rg.p”
          ThmLeglmlatuxw ham never br tvo-thirds vote of
all membersof both hourneal iaposed a tax on iala pmauoh
In the l.wxSm of the producer. This prOlrlmion or the &xi-
mtitution 18 still in full forae ma offeot.
          You are, therefore, Pmmpeothlly mavised that
rloe, ovned w the producers thereof, stonil in varmhmumem
In the Alvin Independent Sahool Distplet Is still ‘3.8 the
hands  of the proaueer,’ vlthin the me-    of the above
quoted seation OS the Conmtltutlon, and not mubject to
taxation.
             This     conmtltutlonal exemption horn taxation
would not apply to rlae that ha8 pa8sea out OS the ha8
o? the produoer by male or othervlme, for It fm exempt on-
ly in the hands of the protlwer.
Eottoxublr 2. Y. Trlmblo, ?w.   S